UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6344



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM DAVID WILSON, a/k/a Pudgie,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Fayetteville. Terrence W. Boyle, Chief
District Judge. (CR-94-65-BO, CA-98-551-5-BO)


Submitted:   May 13, 1999                   Decided:   May 19, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


William David Wilson, Appellant Pro Se.   Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William David Wilson seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West 1994

& Supp. 1998).    We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See United States v. Wilson, Nos.

CR-94-65-BO; CA-98-551-5-BO (E.D.N.C. Jan. 21, 1999).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                2